Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-22-00015-CV

                              IN THE INTEREST OF L.P., a Child

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00365
                           Honorable Susan D. Reed, Judge Presiding

  BEFORE JUSTICE ALVAREZ, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, we render judgment striking finding
7.2.1 (ground (D)) from the trial court’s order, and as modified, the trial court’s order is affirmed.

       Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED June 22, 2022.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice